 

Exhibit 10.1

 



SORRENTO THERAPEUTICS, INC.
2019 STOCK INCENTIVE PLAN
 

 

PLAN DOCUMENT



 

 

1. Establishment, Purpose, and Types of Awards

 

Sorrento Therapeutics, Inc. (the “Company”) hereby establishes this equity-based
incentive compensation plan to be known as the “Sorrento Therapeutics, Inc. 2019
Stock Incentive Plan” (hereinafter referred to as the “Plan”) in order to
provide incentives and awards to select employees, directors, consultants, and
advisors of the Company and its Affiliates. Upon approval by the Company’s
stockholders of the Plan, the Company shall no longer issue new awards under its
Amended and Restated 2009 Stock Incentive Plan (the “Original Plan”). In the
event that the Company’s stockholders do not approve the Plan, the Original Plan
will continue in full force and effect.

 

(a) Awards. The Plan permits grants of the following types of awards (“Awards”),
according to the Sections of the Plan listed here:

 

Section 6   Options
Section 7   Share Appreciation Rights
Section 8   Restricted Shares, Restricted Share Units, Unrestricted Shares and
Dividend Equivalents

Section 9   Performance Awards

 

(b) Effect on Other Plans. The Plan is not intended to affect and shall not
affect any stock options, equity-based compensation or other benefits that the
Company or its Affiliates may have provided pursuant to any agreement, plan, or
program that is independent of this Plan.

 

2. Defined Terms

 

Terms in the Plan that begin with an initial capital letter have the defined
meaning set forth in Appendix A, unless defined elsewhere in this Plan or the
context of their use clearly indicates a different meaning.

 

3. Shares Subject to the Plan

 

Subject to the provisions of Section 12:

 

(a) The maximum number of Shares that the Company may issue for all Awards
is 10,000,000 Shares.

 

(b) For all Awards, the Shares issued pursuant to the Plan may be authorized but
unissued Shares, or Shares that the Company has reacquired or otherwise holds in
treasury. Shares that are subject to an Award under this Plan that for any
reason expire, are forfeited, are cancelled, become unexercisable, or are
settled for cash (in whole or in part), and Shares that are for any other reason
not paid or delivered under the Plan shall again, except to the extent
prohibited by Applicable Law, be available for subsequent Awards under this
Plan. In addition, the Committee may make future Awards with respect to Shares
that the Company retains from otherwise delivering pursuant to an Award under
this Plan either (i) as payment of the exercise or purchase price of an Award,
or (ii) in order to satisfy the withholding or employment taxes due upon grant,
exercise, vesting or distribution of an Award. Any Shares forfeited by the
Participant or repurchased by the Company under Section 8(b) at a price not
greater than the price originally paid by the Participant so that such Shares
are returned to the Company will again be available for Awards under the Plan.
The payment of Dividend Equivalents in cash in conjunction with any outstanding
Awards shall not be counted against the Shares available for issuance under the
Plan. Notwithstanding the provisions of this Section 3(b), no Shares may again
be optioned, granted or awarded if such action would cause an Incentive Share
Option to fail to qualify as an incentive stock option under Section 422 of the
Code.

 



 

 

 

(c) Notwithstanding the foregoing, but subject to adjustments pursuant to
Section 12, the number of Shares that are available for ISO Awards shall be
determined, to the extent required under applicable tax laws, by reducing the
number of Shares designated in Section 3(a) by the number of Shares issued
pursuant to Awards, provided that any Shares that are either issued or purchased
under the Plan and forfeited back to the Plan, or surrendered in payment of the
exercise price for an Award, shall be available for issuance pursuant to future
ISO Awards.

 

(d) Substitute Awards shall not reduce the Shares authorized for grant under the
Plan. Additionally, in the event that a company acquired by the Company or with
which the Company combines has shares available under a pre-existing plan
approved by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan; provided that Awards using such available Shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were employed by or providing services to the acquired
company immediately prior to such acquisition or combination.

 

4. Administration

 

(a) General. The Committee shall administer the Plan in accordance with its
terms. In its sole discretion, the Board may, at any time and from time to time,
exercise any and all rights and duties of the Committee under the Plan except
with respect to matters which, under Rule 16b-3 under the Exchange Act or any
successor rule or the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted or traded are required to be
determined in the sole discretion of the Committee. To the extent necessary to
comply with Rule 16b-3 of the Exchange Act, the Committee (or another committee
or subcommittee of the Board assuming the functions of the Committee under the
Plan) shall take all action with respect to such Awards, and the individuals
taking such action shall consist solely of two or more non-employee directors
appointed by and holding office at the pleasure of the Board, each of whom is
intended to qualify as both a “non-employee director” as defined by Rule 16b-3
of the Exchange Act or any successor rule. Additionally, to the extent required
by Applicable Law, each of the individuals constituting the Committee (or
another committee or subcommittee of the Board assuming the functions of the
Committee under the Plan) shall be an “independent director” under the rules of
any securities exchange or automated quotation system on which the Shares are
listed, quoted or traded. Notwithstanding the foregoing, any action taken by the
Committee shall be valid and effective, whether or not members of the Committee
at the time of such action are later determined not to have satisfied the
requirements for membership set forth in this Section 4 or otherwise provided in
any charter of the Committee. The Committee shall hold meetings at such times
and places as it may determine, and shall make such rules and regulations for
the conduct of its business as it deems advisable.

 

(b) Committee Composition. The Board shall appoint the members of the Committee.
If, and to the extent permitted by Applicable Law, the Committee may authorize
one or more Reporting Persons (or other officers) to make Awards to Eligible
Persons who are not Reporting Persons (or other officers whom the Committee has
specifically authorized to make Awards). The Board may at any time appoint
additional members to the Committee, remove and replace members of the Committee
with or without Cause, and fill vacancies on the Committee however caused.

 

(c) Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have the authority, in its sole discretion:

 

(i) to determine Eligible Persons to whom Awards shall be granted from time to
time, and the number of Shares, units, or SARs to be covered by each Award;

 

(ii) to determine, from time to time, the Fair Market Value of Shares;

 

(iii) to determine, and to set forth in Award Agreements, the terms and
conditions of all Awards, including any applicable exercise or purchase price,
the installments and conditions under which an Award shall become vested (which
may be based on performance), terminated, expired, cancelled, or replaced, and
the circumstances for vesting acceleration or waiver of forfeiture restrictions,
and other restrictions and limitations;

 



2 

 

 

(iv) to approve the forms of Award Agreements, and all other documents, notices
and certificates in connection therewith, which need not be identical either as
to type of Award or among Participants;

 

(v) to construe and interpret the terms of the Plan and any Award Agreement, to
determine the meaning of their terms, and to prescribe, amend, and rescind rules
and procedures relating to the Plan and its administration;

 

(vi) to the extent consistent with the purposes of the Plan, and without
amending the Plan, to modify, cancel, or waive the Company’s rights with respect
to any Awards, to adjust or to modify Award Agreements for changes in Applicable
Law, and to recognize differences in foreign law, tax policies, or customs;

 

(vii) to implement paperless documentation, granting, settlement, or exercise of
Awards by a Participant may be permitted through the use of such an automated
system, in all cases, in the event that the Company establishes for itself, or
uses, the services of a third party to establish an automated system for the
documentation, granting, settlement, or exercise of Awards, such as a system
using an internet website or interactive voice response; and

 

(viii) to make all other interpretations, and to take all other actions that the
Committee may consider necessary or advisable to administer the Plan, or to
effectuate its purposes.

 

Subject to Applicable Law and the restrictions set forth in the Plan, the
Committee may delegate administrative functions to individuals who are Reporting
Persons, officers, or Employees of the Company or its Affiliates.

 

(d) Action by Committee. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by an officer or other employee of the Company or any Affiliate thereof, the
Company’s independent certified public accounts, or any executive compensation
consultant or other professional retained by the Company to assist in the
administration of the Plan.

 

(e) Deference to Committee Determinations. The Committee shall have the
discretion to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion it deems to be appropriate in its sole discretion, and to
make any findings of fact needed in the administration of the Plan or Award
Agreements. The Committee’s prior exercise of its discretionary authority shall
not obligate it to exercise its authority in a like fashion thereafter. The
Committee’s interpretation and construction of any provision of the Plan, or of
any Award or Award Agreement, shall be final, binding, and conclusive. The
validity of any such interpretation, construction, decision or finding of fact
shall not be given de novo review if challenged in court, by arbitration, or in
any other forum, and shall be upheld unless clearly made in bad faith or
materially affected by fraud. The Committee may make any determination required
hereunder, including determinations under Section 12, on an Award-by-Award
basis.

 

(f) No Liability; Indemnification. Neither the Board nor any Committee member,
nor any Person acting at the direction of the Board or the Committee, shall be
liable for any act, omission, interpretation, construction or determination made
in good faith with respect to the Plan, any Award or any Award Agreement. The
Company and its Affiliates shall pay or reimburse any member of the Committee,
as well as any Director, Employee, or Consultant who takes action in connection
with the Plan, for all expenses incurred with respect to the Plan, and, to the
fullest extent allowable under Applicable Law, shall indemnify each and every
one of them for any claims, liabilities, and costs (including reasonable
attorneys’ fees) arising out of their good faith performance of duties under the
Plan. The Company and its Affiliates may obtain liability insurance for this
purpose.

 

5. Eligibility

 

(a) General Rule. The Committee may grant ISOs only to Employees (including
officers who are Employees) of the Company, or an Affiliate that is a “parent
corporation” or “subsidiary corporation” within the meaning of Section 424 of
the Code, and may grant all other Awards to any Eligible Person. A Participant
who has been granted an Award may be granted an additional Award or Awards if
the Committee shall so determine, if such person is otherwise an Eligible Person
and, if otherwise, in accordance with the terms of the Plan.

 



3 

 

 

(b) Grant of Awards. Subject to the express provisions of the Plan, the
Committee shall determine from the class of Eligible Persons those individuals
to whom Awards under the Plan may be granted, the number of Shares subject to
each Award, and the price (if any) to be paid for the Shares or the Award and,
in the case of Performance Awards, in addition to the matters addressed in
Section 9, the specific objectives, goals and performance criteria that further
define the Performance Award. Each Award shall be evidenced by an Award
Agreement signed by the Company and, if required by the Committee, by the
Participant. The Award Agreement shall set forth the material terms and
conditions of the Award established by the Committee, and each Award shall be
subject to the terms and conditions set forth in Sections 22, 23, and 25 unless
otherwise specifically provided in an Award Agreement. All Awards granted
pursuant to the Plan shall have a minimum vesting period of one year from the
date of grant.

 

(c) Limits on Awards. Notwithstanding any provision in the Plan to the contrary,
and subject to Section 12(a): (i) the maximum aggregate number of Shares with
respect to one or more Awards that may be granted to any one person other than a
Non-Employee Director during any calendar year shall be 4,000,000; (ii) the
maximum aggregate number of Shares, with respect to one or more Awards that may
be granted to any Non-Employee Director during any calendar year, shall
be 250,000; and (iii) no Participant may be granted, during any calendar year,
Awards initially payable in cash that could result in such Participant receiving
cash payments exceeding $5,000,000 pursuant to such Awards. The Committee will
adjust these limitations pursuant to Section 12 below.

 

(d) Replacement Awards. Subject to Applicable Laws (including any associated
stockholder approval requirements), the Committee may, in its sole discretion
and upon such terms as it deems appropriate, require as a condition of the grant
of an Award to a Participant that the Participant surrender for cancellation
some or all of the Awards that have previously been granted to the Participant
under this Plan or otherwise. An Award that is conditioned upon such surrender
may or may not be the same type of Award, may cover the same (or a lesser or
greater) number of Shares as such surrendered Award, may have other terms that
are determined without regard to the terms or conditions of such surrendered
Award, and may contain any other terms that the Committee deems appropriate. In
the case of Options, these other terms may not include an exercise price that is
lower than the exercise price of the surrendered Option unless the Company’s
stockholders approve the Option grant itself or the program under which the
Option grant is made pursuant to the Plan.

 

6. Option Awards

 

(a) Types; Documentation. Subject to Section 5(a), the Committee may in its
discretion grant Options pursuant to Award Agreements that are delivered to
Participants. Each Option shall be designated in the Award Agreement as an ISO
or a Non-ISO, and the same Award Agreement may grant both types of Options. At
the sole discretion of the Committee, any Option may be exercisable, in whole or
in part, immediately upon the grant thereof, or only after the occurrence of a
specified event, or only in installments, which installments may vary. Options
granted under the Plan may contain such terms and provisions not inconsistent
with the Plan that the Committee shall deem advisable in its sole and absolute
discretion.

 

(b) ISO Limitations. No ISO shall be granted to any person who is not an
Employee of the Company or any “subsidiary corporation” of the Company, within
the meaning of Section 424 of the Code. No person who qualifies as a Ten Percent
Holder may be granted an ISO unless such ISO conforms to the applicable
provisions of Section 422 of the Code. Any ISO granted under the Plan may be
modified by the Committee, with the consent of the Participant, to disqualify
such Option from treatment as an “incentive stock option” under Section 422 of
the Code. To the extent that the aggregate Fair Market Value of Shares with
respect to which Options designated as ISOs first become exercisable by a
Participant in any calendar year (under this Plan and any other plan of the
Company or any Affiliate) exceeds $100,000, such excess Options shall
automatically be treated as Non-ISOs. For purposes of determining whether the
$100,000 limit is exceeded, the Fair Market Value of the Shares subject to an
ISO shall be determined as of the Grant Date. In reducing the number of Options
treated as ISOs to meet the $100,000 limit, the most recently granted Options
shall be reduced first. In the event that Section 422 of the Code is amended to
alter the limitation set forth therein, the limitation of this Section 6(b)
shall be automatically adjusted accordingly.

 

(c) Term of Option. Each Award Agreement shall specify a term at the end of
which the Option automatically expires, subject to earlier termination
provisions contained in Section 6(h); provided that the term of any Option may
not exceed ten years from the Grant Date. In the case of an ISO granted to an
Employee who is a Ten Percent Holder on the Grant Date, the term of the ISO
shall not exceed five years from the Grant Date.

 



4 

 

 

(d) Exercise Price. The exercise price of an Option shall be determined by the
Committee in its sole discretion and shall be set forth in the Award Agreement,
provided that:

 

(i) if an ISO is granted to an Employee who on the Grant Date is a Ten Percent
Holder, the per Share exercise price shall not be less than 110% of the Fair
Market Value per Share on the Grant Date (or the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code); and

 

(ii) for all other Options, such per Share exercise price shall not be less
than 100% of the Fair Market Value per Share on the Grant Date (or, as to ISOs,
on the date the Option is modified, extended or renewed for purposes of
Section 424(h) of the Code).

 

Neither the Company nor the Committee shall, without stockholder approval, allow
for a repricing of Options within the meaning of the federal securities laws
applicable to proxy statement disclosures.

 

(e) Exercise of Option. The times, circumstances and conditions under which an
Option shall be exercisable shall be determined by the Committee in its sole
discretion and set forth in the Award Agreement. The Committee shall have the
discretion to determine whether and to what extent the vesting of Options shall
be tolled during any unpaid leave of absence; provided, however, that, in the
absence of such determination, vesting of Options shall be tolled during any
such leave approved by the Company. Except as limited by the Plan, at any time
after the grant of an Option, the Committee, in its sole discretion, and subject
to whatever terms and conditions it selects, may accelerate the period during
which an Option vests.

 

(f) Minimum Exercise Requirements. An Option may not be exercised for a fraction
of a Share. The Committee may require in an Award Agreement that an Option be
exercised as to a minimum number of Shares, provided that such requirement shall
not prevent a Participant from purchasing the full number of Shares as to which
the Option is then exercisable.

 

(g) Methods of Exercise. Prior to its expiration pursuant to the terms of the
applicable Award Agreement, and subject to the times, circumstances and
conditions for exercise contained in the applicable Award Agreement, each Option
may be exercised, in whole or in part (provided that the Company shall not be
required to issue fractional shares), by delivery of written notice of exercise
to the secretary of the Company accompanied by payment of the full exercise
price of the Shares being purchased. The Committee shall determine the
acceptable methods of payment for exercise of the Option on the Grant Date, and
such methods shall be specified in the applicable Award Agreement. The methods
of payment that the Committee may, in its discretion, accept or commit to accept
in an Option Award Agreement include:

 

(i) cash or check payable to the Company (in U.S. dollars);

 

(ii) the Participant’s surrender of a number of Shares that are subject to the
Option being exercised, and that have a Fair Market Value equal to the exercise
price and minimum taxes payable (at statutory rates) upon exercise, with any
additional amount that the Participant owes being paid in cash or by check
payable to the Company (in U.S. dollars);

 

(iii) other Shares that (A) are owned by the Participant who is purchasing
Shares pursuant to an Option, (B) have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which the
Option is being exercised, (C) were not acquired by such Participant pursuant to
the exercise of an Option, unless such Shares have been owned by such
Participant for at least six months or such longer period as the Committee may
determine, (D) are all, at the time of such surrender, free and clear of any and
all claims, pledges, liens and encumbrances, or any restrictions which would in
any manner restrict the transfer of such shares to or by the Company (other than
such restrictions as may have existed prior to an issuance of such Shares by the
Company to such Participant), and (E) are duly endorsed for transfer to the
Company;

 



5 

 

 

(iv) a cashless exercise program that the Committee may approve, from time to
time in its discretion, pursuant to which a Participant may concurrently provide
irrevocable instructions (A) to such Participant’s broker or dealer to effect
the immediate sale of the purchased Shares and remit to the Company, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
exercise price of the Option plus all applicable taxes required to be withheld
by the Company by reason of such exercise, and (B) to the Company to deliver the
certificates for the purchased Shares directly to such broker or dealer in order
to complete the sale;

 

(v) any combination of the foregoing methods of payment; or

 

(vi) any other form of legal consideration acceptable to the Committee in its
sole discretion.

 

The Company shall not be required to deliver Shares pursuant to the exercise of
an Option until payment of the full exercise price therefore is received by the
Company.

 

(h) Termination of Continuous Service. The Committee may establish and set forth
in the applicable Award Agreement the terms and conditions on which an Option
shall remain exercisable, if at all, following termination of a Participant’s
Continuous Service. Except as limited by the requirements of Section 409A or
Section 422 of the Code and regulations and rulings thereunder, the Committee
may waive or modify these provisions at any time. To the extent that a
Participant is not entitled to exercise an Option at the date of his or her
termination of Continuous Service, or if the Participant (or other person
entitled to exercise the Option) does not exercise the Option to the extent so
entitled within the time specified in the Award Agreement or below (as
applicable), the Option shall terminate and the Shares underlying the
unexercised portion of the Option shall revert to the Plan and become available
for future Awards. Notwithstanding any other provision in this Plan, in no event
may any Option be exercised after the expiration of the Option term as set forth
in the Award Agreement.

 

The following provisions shall apply to the extent an Award Agreement does not
specify the terms and conditions upon which an Option shall terminate when there
is a termination of a Participant’s Continuous Service:

 

(i) Termination other than Upon Disability or Death or for Cause. In the event
of termination of a Participant’s Continuous Service (other than as a result of
Participant’s death, Disability or termination for Cause), the Participant shall
have the right to exercise an Option at any time within 3 months following such
termination to the extent the Participant was entitled to exercise such Option
at the date of such termination.

 

(i) Disability. In the event of termination of a Participant’s Continuous
Service as a result of his or her being Disabled, the Participant shall have the
right to exercise an Option at any time within one year following such
termination to the extent the Participant was entitled to exercise such Option
at the date of such termination.

 

(ii) Death. In the event of the death of a Participant either during the period
of Continuous Service since the Grant Date of an Option, or within 30 days
following termination of the Participant’s Continuous Service for any reason
other than due to Cause, the Option may be exercised, at any time within one
year following the date of the Participant’s death, by the Participant’s estate
or by a person who acquired the right to exercise the Option by bequest or
inheritance, but only to the extent the right to exercise the Option had vested
as of the earlier to occur of the date of the Participant’s death or the date
the Participant’s Continuous Service terminated.

 

(iii) Cause. If the Committee determines that a Participant’s Continuous Service
terminated due to Cause, the Participant shall immediately forfeit the right to
exercise any Option, and any such Option shall be considered immediately null
and void.

 

7. Share Appreciate Rights (SARs)

 

(a) Grants. The Committee may, in its discretion, grant Share Appreciation
Rights to any Eligible Person pursuant to Award Agreements, in any of the
following forms:

 

(i) SARs Related to Options. The Committee may grant SARs either concurrently
with the grant of an Option or with respect to an outstanding Option, in which
case the SAR shall extend to all or a portion of the Shares covered by the
related Option. An SAR shall entitle the Participant who holds the related
Option, upon exercise of the SAR and surrender of the related Option, or portion
thereof, to the extent the SAR and related Option each were previously
unexercised, to receive payment of an amount determined pursuant to
Sections 7(e) and 7(f). Any SAR granted in connection with an ISO will contain
such terms as may be required to comply with the provisions of Section 422 of
the Code and the regulations promulgated thereunder.

 



6 

 

 

(ii) SARs Independent of Options. The Committee may grant SARs that are
independent of any Option subject to such conditions as the Committee may in its
discretion determine, which conditions will be set forth in the applicable Award
Agreement.

 

(iii) Limited SARs. The Committee may grant SARs exercisable only upon, or in
respect of, a Change in Control or any other specified event, and such limited
SARs may relate to or operate in tandem or combination with or substitution for
Options or other SARs, or on a stand-alone basis, and may be payable in cash or
Shares based on the spread between the exercise price of the SAR, and (A) a
price based upon, or equal to, the Fair Market Value of the Shares during a
specified period, at a specified time within a specified period before, after or
including the date of such event, or (B) a price related to consideration
payable to Company’s stockholders generally in connection with the event.

 

(b) Exercise Price. The per Share exercise price of an SAR shall be determined
in the sole discretion of the Committee, shall be set forth in the applicable
Award Agreement, and shall be no less than 100% of the Fair Market Value of one
Share on the date the SAR is granted. The exercise price of an SAR related to an
Option shall be the same as the exercise price of the related Option. Neither
the Company nor the Committee shall, without stockholder approval, allow for a
repricing of any SAR within the meaning of federal securities laws applicable to
proxy statement disclosures.

 

(c) Exercise of SARs. Unless the Award Agreement otherwise provides, an SAR
related to an Option will be exercisable at such time or times, and to the
extent, that the related Option will be exercisable; provided that the Award
Agreement shall not, without the approval of the stockholders of the Company,
provide for a vesting period for the exercise of the SAR that is more favorable
to the Participant than the exercise period for the related Option. An SAR may
not have a term exceeding ten years from its Grant Date. An SAR granted
independently of any other Award will be exercisable pursuant to the terms of
the Award Agreement. Whether an SAR is related to an Option or is granted
independently, the SAR may only be exercised when the Fair Market Value of the
Shares underlying the SAR exceeds the exercise price of the SAR. Except as
limited by the Plan, at any time after the grant of an SAR, the Committee, in
its sole discretion, and subject to whatever terms and conditions it selects,
may accelerate the period during which an SAR vests.

 

(d) Effect on Available Shares. All SARs that are settled in shares of the
Company’s stock shall be counted in full against the number of shares available
for award under the Plan, regardless of the number of shares actually issued
upon settlement of the SARs.

 

(e) Payment. Upon exercise of an SAR related to an Option and the attendant
surrender of an exercisable portion of any related Award, the Participant will
be entitled to receive payment of an amount determined by multiplying:

 

(i) the excess of the Fair Market Value of a Share on the date of exercise of
the SAR over the exercise price per Share of the SAR, by

 

(ii) the number of Shares with respect to which the SAR has been exercised.

 

Notwithstanding the foregoing, an SAR granted independently of an Option (i) may
limit the amount payable to the Participant to a percentage specified in the
Award Agreement, and (ii) shall be subject to any payment or other restrictions
that the Committee may, at any time, impose in its discretion, including
restrictions intended to conform the SARs with Section 409A of the Code.

 



7 

 

 

(f) Form and Terms of Payment. Subject to Applicable Law, the Committee may, in
its sole discretion, settle the amount determined under Section 7(e) solely in
cash, solely in Shares (valued at their Fair Market Value on the date of
exercise of the SAR), or partly in cash and partly in Shares, with cash paid in
lieu of fractional shares.

 

(g) Termination of Employment or Consulting Relationship. The Committee shall
establish, and set forth in the applicable Award Agreement, the terms and
conditions on which an SAR shall remain exercisable, if at all, following
termination of a Participant’s Continuous Service. The provisions of
Section 6(h) shall apply to the extent an Award Agreement does not specify the
terms and conditions upon which an SAR shall terminate when a Participant’s
Continuous Service terminates.

 

8. Restricted Shares, Restricted Share Units, Unrestricted Shares and Dividend
Equivalents

 

(a) Grants. The Committee may, in its sole discretion, grant restricted shares
(“Restricted Shares”) to any Eligible Person and shall evidence such grant in an
Award Agreement that is delivered to the Participant and that sets forth the
number of Restricted Shares, the purchase price for such Restricted Shares (if
any), and the terms upon which the Restricted Shares may become vested. In
addition, the Company may, in its discretion, grant to any Eligible Person the
right to receive Shares after certain vesting requirements are met (“Restricted
Share Units”), and shall evidence such grant in an Award Agreement that is
delivered to the Participant and that sets forth the number of Shares (or
formula, that may be based on future performance or conditions, for determining
the number of Shares) that the Participant shall be entitled to receive upon
vesting and the terms upon which the Shares subject to a Restricted Share Unit
may become vested. The Committee may condition any Award of Restricted Shares or
Restricted Share Units to a Participant on receiving from the Participant such
further assurances and documents as the Committee may require to enforce the
restrictions. In addition, the Committee may grant Awards hereunder in the form
of unrestricted shares (“Unrestricted Shares”), which shall vest in full upon
the date of grant or such other date as the Committee may determine or which the
Committee may issue pursuant to any program under which one or more Eligible
Persons (selected by the Committee in its sole discretion) elect to pay for such
Shares or to receive Unrestricted Shares in lieu of cash bonuses that would
otherwise be paid.

 

(b) Vesting and Forfeiture. The Committee shall set forth in an Award Agreement
granting Restricted Shares or Restricted Share Units, the terms and conditions
under which the Participant’s interest in the Restricted Shares or the Shares
subject to Restricted Share Units will become vested and non-forfeitable. Except
as set forth in the applicable Award Agreement or the Committee otherwise
determines, upon termination of a Participant’s Continuous Service for any
reason, the Participant shall forfeit his or her Restricted Shares and
Restricted Share Units; provided that if a Participant purchases the Restricted
Shares and forfeits them for any reason, the Company shall return the purchase
price to the Participant only if and to the extent set forth in an Award
Agreement.

 

(c) Issuance of Restricted Shares Prior to Vesting. The Company shall issue
stock certificates that evidence Restricted Shares pending the lapse of
applicable restrictions, and that bear a legend making appropriate reference to
such restrictions. Except as set forth in the applicable Award Agreement or as
the Committee otherwise determines, the Company or a third party that the
Company designates shall hold such Restricted Shares and any dividends that
accrue with respect to Restricted Shares pursuant to Section 8(e) below.

 

(d) Issuance of Shares upon Vesting. As soon as practicable after vesting of a
Participant’s Restricted Shares (or Shares underlying Restricted Share Units)
and the Participant’s satisfaction of applicable tax withholding requirements,
the Company shall release to the Participant, free from the vesting
restrictions, one Share for each vested Restricted Share (or issue one Share
free of the vesting restriction for each vested Restricted Share Unit), unless
an Award Agreement provides otherwise. No fractional shares shall be
distributed, and cash shall be paid in lieu thereof.

 

(e) Rights as a Stockholder. Unless otherwise provided in an Award Agreement,
and subject to Section 8(b), upon issuance of Restricted Shares, the Participant
shall have, unless otherwise provided by the Committee, all the rights of a
stockholder with respect to said Shares, including the right to vote the Shares;
provided, however, that in no event shall a Participant holding Restricted
Shares be entitled to receive dividends, payments or other distributions paid
with respect to Restricted Shares prior to the time the Restricted Shares. In
addition, with respect to a Restricted Share with performance-based vesting,
dividends which are paid prior to vesting shall only be paid out to the
Participant to the extent that the performance-based vesting conditions are
subsequently satisfied and the Restricted Share vests.

 



8 

 

 

(f) Section 83(b) Elections. A Participant may make an election under
Section 83(b) of the Code (the “Section 83(b) Election”) with respect to
Restricted Shares.

 

(g) Dividend Equivalents. Dividend Equivalents may be granted by the Committee
based on dividends declared on Shares, during the period between the date an
Award is granted to a Participant and the date such Award vests, is exercised,
is distributed or expires, as determined by the Committee. Such Dividend
Equivalents shall be converted to cash or additional Shares by such formula and
at such time and subject to such limitations as may be determined by the
Committee. In addition, Dividend Equivalents with respect to an Award with
performance-based vesting that are based on dividends paid prior to the vesting
of such Award shall only be paid out to the Participant to the extent that the
performance-based vesting conditions are subsequently satisfied and the Award
vests. Notwithstanding the foregoing, no Dividend Equivalents shall be payable
with respect to Options or Share appreciation rights.

 

9. Performance Awards

 

(a) Performance Awards. The Committee is authorized to grant Performance Awards,
including Performance Unit awards, determined in the Committee’s discretion from
time to time, to any Eligible Person. The value of Performance Awards, including
Performance Units and any cash awards, may be linked to any one or more of the
Performance Measures or other specific criteria determined by the Committee, in
each case, on a specified date or dates or over any period or periods determined
by the Committee. Performance Awards, including Performance Unit awards, may be
paid in cash, Shares, or a combination of cash and Shares, as determined by the
Committee. Subject to the limitations set forth in Section 5(c), the Committee
may, in its discretion, grant Performance Awards to any Eligible Person and
shall evidence such grant in an Award Agreement that is delivered to the
Participant which sets forth the terms and conditions of the Award. With respect
to each such Performance Award, the Committee shall establish, in writing, a
“Performance Period,” “Performance Goal(s)” based on the “Performance
Measure(s),” and “Performance Formula(e)” (each such term being hereinafter
defined).

 

A Participant shall be eligible to receive payment in respect of a Performance
Award only to the extent that the Performance Goal(s) for such Award is achieved
and the Performance Formula(e), as applied against such Performance Goal(s),
determines that all or some portion of such Participant’s Award has been earned
for the Performance Period. As soon as practicable after the close of each
Performance Period, the Committee shall review and certify in writing whether,
and to what extent, the Performance Goal(s) for the Performance Period have been
achieved and, if so, determine and certify in writing the amount of the
Performance Award to be paid to the Participant and, in so doing, may use
negative discretion to decrease, but not increase, the amount of the Award
otherwise payable to the Participant based upon such performance.

 

(b) Definitions.

 

(i) “Performance Formula” means, for a Performance Period, one or more objective
formulas or standards established by the Committee for purposes of determining
whether or the extent to which an Award has been earned based on the level of
performance attained or to be attained with respect to one or more Performance
Goal(s). Performance Formulae may vary from Performance Period to Performance
Period and from Participant to Participant and may be established on a
stand-alone basis, in tandem or in the alternative.

 

(ii) “Performance Goals” means, for a Performance Period, one or more goals
established in writing by the Committee for the Performance Period based upon
one or more Performance Measures. Unless otherwise determined by the Committee,
the achievement of each Performance Goal shall be determined, to the extent
applicable, in accordance with generally accepted accounting principles as
consistently applied by the Company (or such other standard applied by the
Committee).

 

(iii) “Performance Measure” means one or more of the following selected by the
Committee to measure Company, Affiliate, and/or business unit performance for a
Performance Period, whether in absolute or relative terms (including, without
limitation, terms relative to a peer group or index): net earnings (either
before or after one or more of the following: (A) interest, (B) taxes,
(C) depreciation and (D) amortization); gross or net sales or revenue; net
income (either before or after taxes); adjusted net income; operating earnings
or profit; cash flow (including, but not limited to, operating cash flow and
free cash flow); return on assets; return on capital or return on capital or
invested capital; return on stockholders’ equity; total stockholder return;
return on sales; gross or net profit or operating margin; operating or other
costs and expenses; improvements in expense levels; working capital; earnings
per share or adjusted earnings per share; price per Share; regulatory body
approval for commercialization of a product; implementation or completion of
critical projects; market share; economic value; comparisons with various stock
market indices; stockholders’ equity; market recognition (including but not
limited to awards and analyst ratings); financial ratios; net promoter score;
customer satisfaction; and strategic team goals. Performance Measures may vary
from Performance Period to Performance Period, and from Participant to
Participant, and may be established on a stand-alone basis, in tandem or in the
alternative.

 



9 

 

 

The Committee may, in its sole discretion, provide that one or more objectively
determinable adjustments shall be made to one or more of the Performance Goals.
Such adjustments may include one or more of the following: items related to a
change in accounting principle; items relating to financing activities; expenses
for restructuring or productivity initiatives; other non-operating items; items
related to acquisitions; items attributable to the business operations of any
entity acquired by the Company during the Performance Period; items related to
the disposal of a business or segment of a business; items related to
discontinued operations that do not qualify as a segment of a business under
generally accepted accounting principles as consistently applied by the Company
(or such other standard applied by the Committee); items attributable to any
stock dividend, stock split, combination or exchange of stock occurring during
the Performance Period; any other items of significant income or expense which
are determined to be appropriate adjustments; items relating to unusual or
extraordinary corporate transactions, events or developments, items related to
amortization of acquired intangible assets; items that are outside the scope of
the Company’s core, on-going business activities; items related to acquired
in-process research and development; items relating to changes in tax laws;
items relating to major licensing or partnership arrangements; items relating to
asset impairment charges; items relating to gains or losses for litigation,
arbitration and contractual settlements; or items relating to any other unusual
or nonrecurring events or changes in Applicable Law, accounting principles or
business conditions.

 

(iv) “Performance Period” means one or more periods of time (of not less than
one fiscal year of the Company), as the Committee may designate, over which the
attainment of one or more Performance Goal(s) will be measured for the purpose
of determining a Participant’s rights in respect of an Award.

 

10. Taxes

 

(a) General. As a condition to the issuance or distribution of Shares pursuant
to the Plan, the Participant (or in the case of the Participant’s death, the
person who succeeds to the Participant’s rights) shall make such arrangements as
the Company may require for the satisfaction of any applicable federal, state,
local or foreign withholding tax obligations that may arise in connection with
the Award and the issuance of Shares. The Company shall not be required to issue
any Shares until such obligations are satisfied. If the Committee allows the
withholding or surrender of Shares to satisfy a Participant’s tax withholding
obligations, the Committee shall not allow Shares to be withheld in an amount
that exceeds the minimum statutory withholding rates for federal and state tax
purposes, including payroll taxes.

 

(b) Default Rule for Employees. In the absence of any other arrangement, an
Employee shall be deemed to have directed the Company to withhold or collect,
from his or her cash compensation, an amount sufficient to satisfy such tax
obligations from the next payroll payment otherwise payable after the date of
the exercise of an Award.

 

(c) Surrender of Shares. If permitted by the Committee, in its discretion, a
Participant may satisfy the minimum applicable tax withholding and employment
tax obligations associated with an Award by surrendering Shares to the Company
(including Shares that would otherwise be issued pursuant to the Award) that
have a Fair Market Value, determined as of the applicable date, that the amount
of tax to be withheld is to be determined under the Applicable Law equal to the
amount required to be withheld. In the case of Shares previously acquired from
the Company that are surrendered under this Section 10, such Shares must have
been owned by the Participant for more than six months on the date of surrender
(or such longer period of time the Company may in its discretion require).

 



10 

 

 

(d) Income Taxes and Deferred Compensation. Participants are solely responsible
and liable for the satisfaction of all taxes and penalties that may arise in
connection with Awards (including any taxes arising under Section 409A of the
Code), and the Company shall not have any obligation to indemnify or otherwise
hold any Participant harmless from any or all of such taxes. The Committee shall
have the discretion to organize any deferral program, to require deferral
election forms, and to grant or to unilaterally modify any Award in a manner
(i) that conforms with the requirements of Section 409A of the Code with respect
to compensation that is deferred and that vests after December 31, 2004,
(ii) that voids any Participant election to the extent it would violate
Section 409A of the Code, and (iii) for any distribution election that would
violate Section 409A of the Code, to make distributions pursuant to the Award at
the earliest to occur of a distribution event that is allowable under
Section 409A of the Code or any distribution event that is both allowable under
Section 409A of the Code and is elected by the Participant, subject to any valid
second election to defer, provided that the Committee permits second elections
to defer in accordance with Section 409A(a)(4)(C) of the Code. The Committee
shall have the sole discretion to interpret the requirements of the Code,
including Section 409A, for purposes of the Plan and all Awards.

 

11. Non-Transferability of Awards

 

(a) General. Except as set forth in this Section 11, or as otherwise approved by
the Committee, Awards may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent or distribution, or in the case of an option other than an ISO, pursuant
to a domestic relations order as defined under Rule 16a-12 under the Exchange
Act. The designation of a beneficiary by a Participant will not constitute a
transfer. An Award may be exercised, during the lifetime of the holder of an
Award, only by such holder, the duly-authorized legal representative of a
Participant who is Disabled, a transferee permitted by this Section 11, or
except as would cause an ISO to lose such status, by a bankruptcy trustee.

 

(b) Limited Transferability Rights. Notwithstanding anything else in this
Section 11, the Committee may in its discretion provide in an Award Agreement
that an Award relating to non-ISOs, SARs settled only in Shares, Restricted
Shares, or Performance Shares may be transferred, on such terms and conditions
as the Committee deems appropriate, either (i) by instrument to the
Participant’s “Immediate Family” (as defined below), (ii) by instrument to an
inter vivos or testamentary trust (or other entity) in which the Award is to be
passed to the Participant’s designated beneficiaries, or (iii) by gift to
charitable institutions. Each share of restricted stock shall be
non-transferable until such share becomes non-forfeitable. Any transferee of the
Participant’s rights shall succeed and be subject to all of the terms of the
applicable Award Agreement and the Plan (other than the ability to further
transfer the award). Such transferee shall execute any and all documents
requested by the Committee, including, without limitation, documents to
(i) confirm the status of the transferee as a permitted transferee, (ii) satisfy
any requirements for an exemption for the transfer under Applicable Law and
(iii) evidence the transfer. “Immediate Family” means any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, and shall include adoptive relationships.

 

12. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation or a
Change in Control

 

(a) Changes in Capitalization. The Committee shall equitably adjust the number
of Shares covered by each outstanding Award, the maximum number of Shares with
respect to one or more Awards that may be granted to persons during any calendar
year as set out in Section 5(c) and the number of Shares that have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or that have been returned to the Plan upon cancellation, forfeiture, or
expiration of an Award, as well as the price per Share covered by each such
outstanding Award, to reflect any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination, recapitalization or reclassification of the Shares, or any other
increase or decrease in the number of issued Shares effected without receipt of
consideration by the Company, in each case effected at any time after this Plan
is approved by the Board. In the event of any such transaction or event, the
Committee may provide in substitution for any or all outstanding Awards under
the Plan such alternative consideration (including securities of any surviving
entity) as it may in good faith determine to be equitable under the
circumstances and may require in connection therewith the surrender of all
Awards so replaced. In any case, such substitution of securities shall not
require the consent of any person who is granted Awards pursuant to the Plan.
Except as expressly provided herein, or in an Award Agreement, if the Company
issues for consideration shares of stock of any class or securities convertible
into shares of stock of any class, the issuance shall not affect, and no
adjustment by reason thereof shall be required to be made with respect to the
number or price of Shares subject to any Award.

 



11 

 

 

(b) Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company other than as part of a Change in Control, each Award will
terminate immediately prior to the consummation of such action, subject to the
ability of the Committee to exercise any discretion authorized in the case of a
Change in Control.

 

(c) Change in Control. In the event of a Change in Control, the Committee may,
in its sole and absolute discretion and authority, without obtaining the
approval or consent of the Company’s stockholders or any Participant with
respect to his or her outstanding Awards, take one or more of the following
actions:

 

(i) cause or otherwise provide that each outstanding Award shall be assumed
through the continuation of the Plan and the assumption of the agreements
covering the Award or substituted for a substantially similar award issued by a
successor entity or a parent or subsidiary of such successor entity (the
“Successor Entity”), in each case with appropriate adjustments as to the number
and kind of shares subject to the Award, the exercise price of such Award and
such other terms deemed appropriate, as applicable;

 

(ii) arrange or otherwise provide for the payment of cash or other consideration
to Participants in exchange for the satisfaction and cancellation of outstanding
Awards;

 

(iii) accelerate, in part or in full, to a date prior to the effective time of
such Change in Control as the Committee shall determine (or, if the Committee
shall not determine such a date, to the date that is four days prior to the
effective time of the Change in Control) the vesting of Awards so that Awards
shall vest (and, to the extent applicable, become exercisable) as to the Shares
that otherwise would have been unvested and provide that repurchase rights of
the Company with respect to Shares issued upon exercise of an Award shall lapse
as to the Shares subject to such repurchase right; or

 

(iv) make such other modifications, adjustments or amendments to outstanding
Awards or this Plan as the Committee deems necessary or appropriate, subject,
however, to the terms of Section 14(a).

 

Notwithstanding the above, (i) to the extent that an Award is not exercised
prior to consummation of a transaction, including a Change in Control, in which
the Award is not being assumed or substituted for in such transaction, such
Award shall automatically terminate as of immediately prior to the consummation
of such transaction; and (ii) in the event a Participant holding an Award
assumed or substituted by the Successor Entity in a Change in Control is
Involuntarily Terminated by the Successor Entity in connection with, or
within 12 months following consummation of, the Change in Control, then any
assumed or substituted Award held by the terminated Participant at the time of
termination shall accelerate and become fully vested (and exercisable in full in
the case of Options and SARs), and any repurchase right applicable to any Shares
shall lapse in full, unless an Award Agreement provides for a more restrictive
acceleration or vesting schedule or more restrictive limitations on the lapse of
repurchase rights or otherwise places additional restrictions, limitations and
conditions on an Award. The acceleration of vesting and lapse of repurchase
rights provided for in the previous sentence shall occur immediately prior to
the effective time of the Participant’s termination, unless an Award Agreement
provides otherwise.

 

(d) Certain Distributions. In the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Committee may, in its discretion,
appropriately adjust the price per Share covered by each outstanding Award to
reflect the effect of such distribution.

 

(e) Limitation on Adjustments. No adjustment or action described in this
Section 12, or in any other provision of the Plan, shall be authorized to the
extent that such adjustment or action would cause the Plan to violate
Section 422(b)(1) of the Code. Furthermore, no such adjustment or action shall
be authorized to the extent such adjustment or action would result in
short-swing profits liability under Section 16 or violate the exemptive
conditions of Rule 16b-3 unless the Committee determines that the Award is not
to comply with such exemptive conditions. No action shall be taken under this
Section 12 which shall cause an Award to fail to be exempt from or comply with
Section 409A of the Code or the regulations thereunder.

 



12 

 

 

13. Time of Granting Awards.

 

The date of grant (“Grant Date”) of an Award shall be the date on which the
Committee makes the determination granting such Award or such other date as is
determined by the Committee and set forth in the Award Agreement, provided that
in the case of an ISO, the Grant Date shall be the later of the date on which
the Committee makes the determination granting such ISO or the date of
commencement of the Participant’s employment relationship with the Company.

 

14. Modification of Awards and Substitution of Options.

 

(a) Modification, Extension, and Renewal of Awards. Within the limitations of
the Plan, the Committee may modify an Award to accelerate the rate at which an
Option or SAR may be exercised (including without limitation permitting an
Option or SAR to be exercised in full without regard to the installment or
vesting provisions of the applicable Award Agreement or whether the Option or
SAR is at the time exercisable, to the extent it has not previously been
exercised), to accelerate the vesting of any Award only in the event of a Change
in Control, to extend or renew outstanding Awards or to accept the cancellation
of outstanding Awards to the extent not previously exercised. However, the
Committee may not cancel an outstanding option that is underwater for the
purpose of reissuing the option to the participant at a lower exercise price or
granting a replacement award of a different type. Notwithstanding the foregoing
provision, no modification of an outstanding Award shall materially and
adversely affect such Participant’s rights thereunder, unless either the
Participant provides written consent or there is an express Plan provision
permitting the Committee to act unilaterally to make the modification. Neither
the Company nor the Committee shall, without prior stockholder approval, allow
for a cash buyout of underwater options or SARs.

 

(b) Substitution of Options. Notwithstanding any inconsistent provisions or
limits under the Plan, in the event the Company or an Affiliate acquires
(whether by purchase, merger or otherwise) all or substantially all of
outstanding capital stock or assets of another corporation or in the event of
any reorganization or other transaction qualifying under Section 424 of the
Code, the Committee may, in accordance with the provisions of that Section,
substitute Options for options under the plan of the acquired company provided
(i) the excess of the aggregate fair market value of the shares subject to an
option immediately after the substitution over the aggregate option price of
such shares is not more than the similar excess immediately before such
substitution and (ii) the new option does not give persons additional benefits,
including any extension of the exercise period.

 

15. Term of Plan.

 

The Plan shall continue in effect for a term of ten years from the date this
Plan is first adopted by the Board, unless the Plan is sooner terminated under
Section 16.

 

16. Amendment and Termination of the Plan.

 

(a) Authority to Amend or Terminate. Subject to Applicable Laws, the Board may,
from time to time, amend, alter, suspend, discontinue, or terminate the Plan.

 

(b) Effect of Amendment or Termination. No amendment, suspension, or termination
of the Plan shall materially and adversely affect Awards already granted unless
either it relates to an adjustment pursuant to Section 12, or it is otherwise
mutually agreed between the Participant and the Committee, which agreement must
be in writing and signed by the Participant and the Company. Notwithstanding the
foregoing, the Committee may amend the Plan to eliminate provisions which are no
longer necessary as a result of changes in tax or securities laws or
regulations, or in the interpretation thereof.

 

17. Conditions Upon Issuance of Shares.

 

Notwithstanding any other provision of the Plan or any agreement entered into by
the Company pursuant to the Plan, the Company shall not be obligated, and shall
have no liability for failure, to issue or deliver any Shares under the Plan
unless such issuance or delivery would comply with Applicable Law, with such
compliance determined by the Company in consultation with its legal counsel.

 



13 

 

 

18. Reservation of Shares.

 

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan. Neither the Company nor the Committee shall, without
stockholder approval, allow for a repricing within the meaning of the federal
securities laws applicable to proxy statement disclosures.

 

19. Effective Date and Contingencies.

 

The Plan shall become effective on the date it is adopted by the Board or the
Committee; provided that this Plan shall be submitted to the Company’s
stockholders for approval. If this Plan is not approved by the Company’s
stockholders in accordance with Applicable Laws (as determined by the Committee
in its sole discretion) within one year from the date of approval by the Board,
this Plan and any Awards shall be null, void, and of no force and effect. Awards
granted under this Plan before approval of this Plan by the stockholders shall
be granted subject to such approval, and no Shares shall be distributed before
such approval.

 

20. Controlling Law.

 

This Plan shall be governed by the laws of the State of Delaware (without regard
to conflicts of laws principles), to the extent not preempted by United States
federal law. If any provision of this Plan is held by a court of competent
jurisdiction to be invalid and unenforceable, the remaining provisions shall
continue to be fully effective.

 

21. Laws and Regulations.

 

(a) U.S. Securities Laws. This Plan, the grant of Awards, and the exercise of
Options and SARs under this Plan, and the obligation of the Company to sell or
deliver any of its securities (including, without limitation, Options,
Restricted Shares, Restricted Share Units, and Shares) under this Plan shall be
subject to all Applicable Law. In the event that the Shares are not registered
under the Securities Act of 1933, as amended (the “Act”), or any applicable
state securities laws prior to the delivery of such Shares, the Company may
require, as a condition to the issuance thereof, that the persons to whom Shares
are to be issued represent and warrant in writing to the Company that such
Shares are being acquired by him or her for investment for his or her own
account and not with a view to, for resale in connection with, or with an intent
of participating directly or indirectly in, any distribution of such Shares
within the meaning of the Act, and a legend to that effect may be placed on the
certificates representing the Shares.

 

(b) Other Jurisdictions. To facilitate the making of any grant of an Award under
this Plan, the Committee may provide for such special terms for Awards to
Participants who are foreign nationals or who are employed by the Company or any
Affiliate outside of the United States of America as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. The Company may adopt rules and procedures relating to the operation and
administration of this Plan to accommodate the specific requirements of local
laws and procedures of particular countries. Without limiting the foregoing, the
Company is specifically authorized to adopt rules and procedures regarding the
conversion of local currency, taxes, withholding procedures and handling of
stock certificates which vary with the customs and requirements of particular
countries. The Company may adopt sub-plans and establish escrow accounts and
trusts as may be appropriate or applicable to particular locations and
countries.

 

(c) Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of personal data as described in this Section by and
among, as applicable, the Company and its Affiliates for the exclusive purpose
of implementing, administering, and managing this Plan and Awards and the
Participant’s participation in this Plan. In furtherance of such implementation,
administration, and management, the Company and its Affiliates may hold certain
personal information about a Participant with respect to one or more Awards
under the Plan, including, but not limited to, the Participant’s name, home
address, telephone number, date of birth, social security or insurance number or
other identification number, salary, nationality, job title(s), information
regarding any securities of the Company or any of its Affiliates, and details of
all Awards (the “Data”). In addition to transferring the Data amongst themselves
as necessary for the purpose of implementation, administration, and management
of this Plan and Awards and the Participant’s participation in this Plan, the
Company and its Affiliates each may transfer the Data to any third parties
assisting the Company in the implementation, administration, and management of
this Plan and Awards and the Participant’s participation in this Plan.
Recipients of the Data may be located in the Participant’s country or elsewhere,
and the Participant’s country and any given recipient’s country may have
different data privacy laws and protections. By accepting an Award, each
Participant authorizes such recipients to receive, possess, use, retain, and
transfer the Data, in electronic or other form, for the purposes of assisting
the Company in the implementation, administration, and management of this Plan
and Awards and the Participant’s participation in this Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom the Company or the Participant may elect to deposit any Shares.
A Participant may, at any time, view the Data held by the Company with respect
to such Participant, request additional information about the storage and
processing of the Data with respect to such Participant, recommend any necessary
corrections to the Data with respect to the Participant, or refuse or withdraw
the consents herein in writing, in any case without cost, by contacting such
Participant’s local human resources representative. The Company may cancel the
Participant’s eligibility to participate in this Plan, and in the Committee’s
discretion, the Participant may forfeit any outstanding Awards if the
Participant refuses or withdraws the consents described herein. For more
information on the consequences of refusal to consent or withdrawal of consent,
Participants may contact their local human resources representative.

 



14 

 

 

22. No Stockholder Rights. Neither a Participant nor any transferee of a
Participant shall have any rights as a stockholder of the Company with respect
to any Shares underlying any Award until the date of issuance of a share
certificate to a Participant or a transferee of a Participant for such Shares in
accordance with the Company’s governing instruments and Applicable Law. Prior to
the issuance of Shares pursuant to an Award, a Participant shall not have the
right to vote or to receive dividends or any other rights as a stockholder with
respect to the Shares underlying the Award, notwithstanding its exercise in the
case of Options and SARs. No adjustment will be made for a dividend or other
right that is determined based on a record date prior to the date the stock
certificate is issued, except as otherwise specifically provided for in this
Plan.

 

23. No Employment Rights. The Plan shall not confer upon any Participant any
right to continue an employment, service or consulting relationship with the
Company, nor shall it affect in any way a Participant’s right or the Company’s
right to terminate the Participant’s employment, service, or consulting
relationship at any time, with or without Cause.

 

24. References. All references herein to sections and appendices shall be deemed
to be references to sections and appendices, respectively, of this Plan unless
the context shall otherwise require. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
Unless otherwise expressly provided herein, any agreement, instrument or statute
defined or referred to herein or in any agreement or instrument defined or
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes, and references to all attachments thereto and
instruments incorporated therein.

 

25. Termination, Rescission and Recapture of Awards. Notwithstanding any other
provision of the Plan, but only to the extent specifically provided in any Award
Agreement, this Section shall only apply to a Participant who is, on the date of
an Award, an Employee of the Company or its Affiliates, and shall automatically
cease to apply to any Participant from and after his or her termination of
Continuous Service after a Change in Control.

 

(a) Each Award under the Plan is intended to align the Participant’s long-term
interest with those of the Company. If the Participant engages in certain
activities discussed below, either during employment or after employment with
the Company, the Participant is acting contrary to the long-term interests of
the Company. Accordingly, except as otherwise expressly provided in the Award
Agreement, the Company may terminate any outstanding, unexercised, unexpired,
unpaid, or deferred Awards (“Termination”), rescind any exercise, payment or
delivery pursuant to the Award (“Rescission”), or recapture any Shares (whether
restricted or unrestricted) or proceeds from the Participant’s sale of Shares
issued pursuant to the Award (“Recapture”), if the Participant does not comply
with the conditions of subsections (b) and (c) hereof (collectively, the
“Conditions”).

 



15 

 

 

(b) A Participant shall not, without the Company’s prior written authorization,
disclose to anyone outside the Company, or use in other than the Company’s
business, any proprietary or confidential information or material, as those or
other similar terms are used in any applicable patent, confidentiality,
inventions, secrecy, or other agreement between the Participant and the Company
with regard to any such proprietary or confidential information or material.

 

(c) Pursuant to any agreement between the Participant and the Company with
regard to intellectual property (including but not limited to patents,
trademarks, copyrights, trade secrets, inventions, developments, improvements,
proprietary information, confidential business and personnel information), a
Participant shall promptly disclose and assign to the Company or its designee
all right, title, and interest in such intellectual property, and shall take all
reasonable steps necessary to enable the Company to secure all right, title and
interest in such intellectual property in the United States and in any foreign
country.

 

(d) Upon exercise, payment, or delivery of cash or Shares pursuant to an Award,
the Participant shall certify on a form acceptable to the Company that he or she
is in compliance with the terms and conditions of the Plan and, if a severance
of Continuous Service has occurred for any reason, shall state the name and
address of the Participant’s then-current employer or any entity for which the
Participant performs business services and the Participant’s title, and shall
identify any organization or business in which the Participant owns a
greater-than-five-percent equity interest.

 

(e) To the extent permitted by Applicable Law, if the Company determines, in its
sole and absolute discretion, that (i) a Participant has violated any of the
Conditions or (ii) during his or her Continuous Service, or within one (1) year
after Participant’s termination for any reason, a Participant (a) has rendered
services to or otherwise directly or indirectly engaged in or assisted, any
organization or business that, in the judgment of the Company in its sole and
absolute discretion, is or is working to become competitive with the Company;
(b) has solicited any non-administrative employee of the Company to terminate
employment with the Company; or (c) has engaged in activities which are
materially prejudicial to or in conflict with the interests of the Company,
including any breaches of fiduciary duty or the duty of loyalty, then the
Company may, in its sole and absolute discretion, impose a Termination,
Rescission, and/or Recapture with respect to any or all of the Participant’s
relevant Awards, Shares, and the proceeds thereof.

 

(f) Within ten days after receiving notice from the Company of any such
activity, the Participant shall deliver to the Company the Shares acquired
pursuant to the Award, or, if Participant has sold the Shares, the gain
realized, or payment received as a result of the rescinded exercise, payment, or
delivery; provided that if the Participant returns Shares that the Participant
purchased pursuant to the exercise of an Option (or the gains realized from the
sale of such Shares), the Company shall promptly refund the exercise price,
without earnings, that the Participant paid for the Shares. Any payment by the
Participant to the Company pursuant to this Section 25 shall be made either in
cash or by returning to the Company the number of Shares that the Participant
received in connection with the rescinded exercise, payment, or delivery. It
shall not be a basis for Termination, Rescission or Recapture if, after
termination of a Participant’s Continuous Service, the Participant purchases, as
an investment or otherwise, stock or other securities of such an organization or
business, so long as (i) such stock or other securities are listed upon a
recognized securities exchange or traded over-the-counter, and (ii) such
investment does not represent more than a five percent (5%) equity interest in
the organization or business.

 

(g) Notwithstanding the foregoing provisions of this Section, the Company has
sole and absolute discretion not to require Termination, Rescission and/or
Recapture, and its determination not to require Termination, Rescission and/or
Recapture with respect to any particular act by a particular Participant or
Award shall not in any way reduce or eliminate the Company’s authority to
require Termination, Rescission and/or Recapture with respect to any other act
or Participant or Award. Nothing in this Section shall be construed to impose
obligations on the Participant to refrain from engaging in lawful competition
with the Company after the termination of employment that does not violate
subsections (b) or (c) of this Section, other than any obligations that are part
of any separate agreement between the Company and the Participant or that arise
under Applicable Law.

 



16 

 

 

(h) All administrative and discretionary authority given to the Company under
this Section shall be exercised by the most senior human resources executive of
the Company or such other person or committee (including without limitation the
Committee) as the Committee may designate from time to time.

 

(i) Notwithstanding any provision of this Section, if any provision of this
Section is determined to be unenforceable or invalid under any Applicable Law,
such provision will be applied to the maximum extent permitted by Applicable
Law, and shall automatically be deemed amended in a manner consistent with its
objectives to the extent necessary to conform to any limitations required under
Applicable Law. Furthermore, if any provision of this Section is illegal under
any Applicable Law, such provision shall be null and void to the extent
necessary to comply with Applicable Law.

 

(j) All Awards (including any proceeds, gains or other economic benefit actually
or constructively received by the Participant upon any receipt or exercise of
any Award or upon the receipt or resale of any Shares underlying the Award)
shall be subject to the provisions of any claw-back policy implemented by the
Company, including, without limitation, any claw-back policy adopted to comply
with the requirements of Applicable Law, including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, to the extent set forth in such claw-back
policy and/or in the applicable Award Agreement.

 

26. Recoupment of Awards. Unless otherwise specifically provided in an Award
Agreement, and to the extent permitted by Applicable Law, the Committee may in
its sole and absolute discretion, without obtaining the approval or consent of
the Company’s stockholders or of any Participant, require that any Participant
reimburse the Company for all or any portion of any Awards granted to him or her
under this Plan (“Reimbursement”), or the Committee may require the Termination
or Rescission of, or the Recapture associated with, any Award, if and to the
extent:

 

(a) the granting, vesting, or payment of such Award (or portion thereof) was
predicated upon the achievement of certain financial results or other
performance criteria;

 

(b) in the Committee’s view, the Participant either benefited from a calculation
that later proves to be materially inaccurate, or engaged in one or more
material acts of fraud or misconduct that caused or partially caused the need
for a financial restatement by the Company or any material Affiliate thereof;
and

 

(c) a lower granting, vesting or payment of such Award would have occurred based
upon the conduct described in clause (b) of this Section 26.

 

In each instance, the Committee may, to the extent practicable and allowable
under Applicable Laws, require Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Award granted to a Participant; provided that
the Company will not seek Reimbursement, Termination or Rescission of, or
Recapture relating to, any such Awards that were paid or vested more than three
years prior to the first date of the applicable restatement period.

 

[APPENDIX A FOLLOWS]

 

17 

 

 

 

SORRENTO THERAPEUTICS, INC.
2019 STOCK INCENTIVE PLAN

 


Appendix A: Definitions

 

 

As used in the Plan, the following definitions shall apply:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls or is controlled by or under common control with such
Person. For the purposes of this definition, “control,” when used with respect
to any Person, means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of such Person or the
power to elect directors, whether through the ownership of voting securities, by
contract or otherwise; and the terms “affiliated,” “controlling” and
“controlled” have meanings correlative to the foregoing.

 

“Applicable Law” means the legal requirements relating to the administration of
options and share-based plans under applicable U.S. federal and state laws, the
Code, any applicable stock exchange or automated quotation system rules or
regulations, and the applicable laws of any other country or jurisdiction where
Awards are granted, as such laws, rules, regulations and requirements shall be
in place from time to time.

 

“Award” means any award made pursuant to the Plan, including awards made in the
form of an Option, an SAR, a Restricted Share, a Restricted Share Unit, an
Unrestricted Share, a Dividend Equivalent, and a Performance Award, or any
combination thereof, whether alternative or cumulative, authorized by and
granted under this Plan.

 

“Award Agreement” means any written document setting forth the terms of an Award
that has been authorized by the Committee. The Committee shall determine the
form or forms of documents to be used, and may change them from time to time for
any reason.

 

“Board” means the Board of Directors of the Company.

 

“Cause” for termination of a Participant’s Continuous Service will have the
meaning set forth in any unexpired employment, consulting or service agreement
between the Company and the Participant. In the absence of such an agreement,
“Cause” will exist if the Participant is terminated from employment or other
service with the Company or an Affiliate for any of the following reasons:
(i) the Participant’s failure to substantially perform his or her duties and
responsibilities to the Company or violation of a material Company policy;
(ii) the Participant’s commission of any act or acts of fraud, embezzlement,
dishonesty, or other misconduct; (iii) the Participant’s unauthorized use or
disclosure of any proprietary information or trade secrets of the Company or any
other party to whom the Participant owes an obligation of nondisclosure as a
result of his or her relationship with the Company; or (iv) the Participant’s
material breach of any of his or her obligations under any written agreement or
covenant with the Company.

 

The Committee shall in its discretion determine whether or not a Participant is
being terminated for Cause. The Committee’s determination shall, unless
arbitrary and capricious, be final and binding on the Participant, the Company,
and all other affected persons. The foregoing definition does not in any way
limit the Company’s ability to terminate a Participant’s employment, consulting
or service relationship at any time, and the term “Company” will be interpreted
herein to include any Affiliate or successor thereto, if appropriate.

 

“Change in Control” shall mean the occurrence during the term of the Plan of any
of the following events, subject however to the Committee’s determination (to
the extent required to conform with Section 409A of the Code) that any
occurrence listed below is a permissible distribution event within the meaning
of Section 409A of the Code (it being the intention of the Company to set forth,
interpret and apply the following provisions in a manner conforming with
Section 409A insofar as applicable): (i) the acquisition, directly or
indirectly, by any person or group (within the meaning of Section 13(d)(3) of
the Exchange Act of the beneficial ownership of securities of the Company
possessing more than fifty percent (50%) of the combined voting power of all
outstanding securities of the Company; (ii) a merger or consolidation in which
the Company is not the surviving entity, except for a transaction in which the
holders of the outstanding voting securities of the Company immediately prior to
such merger or consolidation hold, in the aggregate, securities possessing more
than fifty percent (50%) of the total combined voting power of all outstanding
voting securities of the surviving entity immediately after such merger or
consolidation; (iii) the sale, transfer or other disposition (in one or more
transactions or series of related transactions) of all or substantially all of
the assets of the Company; (iv) a complete liquidation or dissolution of the
Company; or (v) any reverse merger in which the Company is the surviving entity
but in which securities possessing more than fifty percent (50%) of the total
combined voting power of the Company’s outstanding voting securities are
transferred to or acquired by one or more Persons different from the Persons (or
their Affiliates) holding those securities immediately prior to such merger.

 



 

 

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions have substantially the same proportionate ownership in an entity
which owns all or substantially all of the former assets or capital stock of the
Company immediately following such transaction or series of transactions.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Committee” means one or more committees or subcommittees of the Board appointed
by the Board to administer the Plan in accordance with Section 4. With respect
to any decision involving an Award intended to satisfy the requirements of
Section 162(m) of the Code, the Committee shall consist of two or more Directors
of the Company who are “outside directors” within the meaning of Section 162(m)
of the Code. With respect to any decision relating to a Reporting Person, the
Committee shall consist of two or more Directors who are disinterested within
the meaning of Rule 16b-3.

 

“Company” means Sorrento Therapeutics, Inc., a Delaware corporation; provided,
however, that in the event the Company reincorporates to another jurisdiction,
all references to the term “Company” shall refer to the Company in such new
jurisdiction.

 

“Consultant” means any person, including an advisor, who is engaged by the
Company or any Affiliate to render services and is compensated for such
services.

 

“Continuous Service” means a Participant’s most recent period of service, in the
absence of any interruption or termination of service, as an Employee, Director,
or Consultant. Continuous Service shall not be considered interrupted in the
case of: (i) sick leave; (ii) military leave; (iii) any other leave of absence
approved by the Committee, provided that such leave is for a period of not more
than 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract or statute, or unless provided otherwise pursuant to
Company policy adopted from time to time; (iv) changes in status from Director
to advisory director or emeritus status; or (iv) in the case of transfers
between locations of the Company or between the Company, its Affiliates or their
respective successors. Changes in status between service as an Employee,
Director, and a Consultant will not, by itself, constitute an interruption of
Continuous Service.

 

“Director” means a member of the Board, or a member of the board of directors of
an Affiliate.

 

“Disabled” or “Disability” means a condition under which a Participant:

 

(a) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or

 

(b) has, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, received income replacement
benefits for a period of not less than 3 months under an accident or health plan
covering employees of the Company.

 



A-2 

 

 

“Dividend Equivalent” means a right to receive the equivalent value (in cash or
Shares) of dividends paid on Shares, awarded under Section 8.

 

“Eligible Person” means any Consultant, Director or Employee and includes
non-Employees to whom an offer of employment has been extended by the Company or
an Affiliate.

 

“Employee” means any person whom the Company or any Affiliate classifies as an
employee (including an officer) for employment tax purposes, whether or not that
classification is correct. The payment by the Company of a director’s fee to a
Director shall not be sufficient to constitute “employment” of such Director by
the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” means, unless otherwise determined by the Board on the
committee, as of any date (the “Determination Date”): (i) the closing price of a
Share on the New York Stock Exchange, the American Stock Exchange or The Nasdaq
Stock Market LLC (as applicable, the “Exchange”), on the Determination Date, or,
if shares were listed, but not traded, on such Exchange on the Determination
Date, then on the nearest preceding trading day during which a sale occurred; or
(ii) if such stock is not quoted on an Exchange, but is otherwise traded on the
Over-the-Counter Bulletin BoardTM or the Pink Sheets®, the mean between the
representative bid and asked prices on the Determination Date or the last
preceding date for which such information is available; or (iii) if
subsections (i) and (ii) do not apply, the fair market value established in good
faith by the Board.

 

“Incentive Share Option” or “ISO” hereinafter means an Option intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code, as designated in the applicable Award Agreement.

 

“Involuntarily Terminated” means a Participant’s Continuous Service is
terminated under the following circumstances occurring in connection with, or
within 12 months following consummation of, a Change in Control: (i) termination
without Cause by the Company or an Affiliate or successor thereto, as
appropriate; or (ii) voluntary termination by the Participant within 60 days
following (A) a material reduction in the Participant’s job responsibilities,
provided that neither a mere change in title alone nor reassignment to a
substantially similar position shall constitute a material reduction in job
responsibilities; (B) an involuntary relocation of the Participant’s work site
to a facility or location more than 50 miles from the Participant’s principal
work site as of immediately prior to the Change in Control; or (C) a material
reduction in Participant’s total compensation other than as part of a reduction
by the same percentage amount in the compensation of all other
similarly-situated Employees, Directors or Consultants.

 

“Non-Employee Director” means a Director of the Company who is not an Employee.

 

“Non-ISO” means an Option not intended to qualify as an ISO, as designated in
the applicable Award Agreement.

 

“Option” means any stock option granted pursuant to Section 6.

 

“Original Plan” shall have the meaning set forth in Section 1.

 

“Participant” means any holder of one or more Awards, or the Shares issuable or
issued upon exercise of such Awards, under the Plan.

 

“Performance Awards” mean a cash bonus award, stock bonus award, performance
award or incentive award that is paid in cash, Shares or a combination of both,
awarded under Section 9.

 

“Performance Unit” means Awards granted pursuant to Section 9(a) that are
denominated in units of value, which may include, without limitation, the dollar
value of Shares, and that may be paid in cash, in Shares, or such combination of
cash and Shares as the Committee in its sole discretion shall determine.

 



A-3 

 

 

“Person” means any natural person, association, trust, business trust,
cooperative, corporation, general partnership, joint venture, joint-stock
company, limited partnership, limited liability company, real estate investment
trust, regulatory body, governmental agency or instrumentality, unincorporated
organization or organizational entity.

 

“Reporting Person” means an officer, Director, or greater than ten percent
stockholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

 

“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as amended
from time to time, or any successor provision.

 

“SAR” or “Share Appreciation Right” means Awards granted pursuant to Section 7.

 

“Share” means a share of common stock of the Company, as adjusted in accordance
with Section 12.

 

“Substitute Award” means an Award granted under the Plan upon the assumption of,
or in substitution for, outstanding equity awards previously granted by a
company or other entity in connection with a corporate transaction, such as a
merger, combination, consolidation or acquisition of property or stock;
provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or SAR.

 

“Ten Percent Holder” means a person who owns stock representing more than 10% of
the combined voting power of all classes of stock of the Company or any
Affiliate.

 



A-4 

